Per Curiam.
This is an original action by Harold L. Harris, pro se “For Leave to Appeal in Forma Pauperis” from an order of the Allen County Circuit Court dismissing a petition for writ of error coram nobis.
Appellant is a prisoner and his time for appeal from the original judgment has expired. Therefore, he must proceed under the Public Defender Act, §§13-1401, 13-1406, Burns’ 1942 Repl. (Supp.). See State ex rel. Lake v. Bain, Judge (1948), 225 Ind. 505, 76 N. E. 2d 679.
Petition denied.
Note. — Reported in 132 N. E. 2d 617.